Citation Nr: 1438580	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to October 1973. 

This matter comes to the Board of Veterans' Appeals from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a September 2004 unappealed rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In the September 2009 rating decision, the RO denied the reopening of the claims of entitlement to service connection for these disabilities.  Since the September 2004 rating decision, the Veteran has submitted relevant DD Form 214's showing that he served in the air police and these service records had not been associated with the claims file at the time of the September 2004 rating decision.  These service records are relevant because they pertain to the claimed in-service event or injury - acoustic trauma - which the RO found that the Veteran did not experience when it denied service connection for bilateral hearing loss and tinnitus.  Therefore, the Board will review these claims on a de novo basis pursuant to 38 C.F.R. § 3.156(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran has tinnitus.

2.  The weight of the evidence shows that the Veteran's tinnitus is related to in-service noise exposure.

3.  The evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2.  Resolving doubt in the Veteran's favor, right ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110 , 1131, 5107; 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 .

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) .

 Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

 In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The medical evidence shows that a private doctor in a February 2004 statement diagnosed bilateral tinnitus and that a recent VA problem list reflects a diagnosis of tinnitus.  On the other hand, a July 2004 VA examiner noted that the Veteran did not claim tinnitus and that examiner made no diagnosis of tinnitus.  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference - i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The Board finds that evidence is equipoise as to whether the Veteran has tinnitus.

The July 2004 VA examination shows a puretone threshold of 40 decibels at 4000 Hertz in the right ear.  Thus, there is a diagnosis of right ear hearing loss disability for VA purposes. 

Thus, the question is whether his current right ear hearing loss and tinnitus are related to active military service or events therein. See 38 C.F.R. § 3.303 .

With respect to an in-service injury or disease, the Veteran served on active duty in an air police unit.  He claims in-service noise exposure in part from being around n noisy aircraft.  His service personnel records show that he provided security for alert aircraft and airplanes that had just landed, that he was a security team leader responsible to a flight commander, and that he was a supervisor for the tactical aircraft parking area.  The Board will concede that the appellant had in-service noise exposure.

Turning to medical nexus, there is only one medical nexus opinion addressing tinnitus.  In the February 2004 statement, the private doctor noted that the Veteran worked around loud aircraft in service and opined that the bilateral tinnitus is more likely than not a result of in-service noise exposure.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 1131. 5107.  

As to the right ear hearing loss, in the February 2004 statement the private doctor noted that the Veteran worked around loud aircraft and opined that the right ear hearing loss is more likely than not a result of in-service noise exposure.  The July 2004 VA opined that it is at least as likely as not that in-service noise trauma is the etiology of the right ear hearing loss.  The examiner's basis was that although the retirement audiogram indicates normal hearing at the frequencies testing, the higher frequencies above 4000 and 8000 Hertz were not tested.  The Board notes that puretone thresholds were tested at 6000 Hertz.  The Board finds that evidence is equipoise as to whether the Veteran's right ear hearing loss is related to in-service noise exposure.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 1131. 5107. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.


REMAND

The July 2004 VA examination did not reveal a left ear hearing loss disability for VA purposes.  Given the length of time since then, a VA examination is necessary to determine whether the Veteran has a current left ear hearing loss and if so is it related to in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his hearing loss and obtain any identified records.  Regardless of his response, obtain all records from the Orlando VA Medical Center from May 2009 to the present.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his left ear hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a left ear hearing loss.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that any current left ear hearing loss is related to active service, including in-service noise exposure. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


